Exhibit 10.2

EXECUTION VERSION

GUARANTEE AGREEMENT

This GUARANTEE AGREEMENT (this “Guaranty”) is made as of January 14, 2013, by
and among each of the undersigned (the “Initial Guarantors” and along with any
additional Domestic Subsidiaries (other than Broker-Dealer Subsidiaries) of the
Company (as defined below) which become parties to this Guaranty by executing a
supplement hereto in the form attached hereto as Annex I, the “Guarantors”) in
favor of the Administrative Agent (as defined below), for the ratable benefit of
the Secured Parties (as defined in the Credit Agreement referred to below).

WITNESSETH

WHEREAS, MARKETAXESS HOLDINGS INC., a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., in its capacity as administrative agent (the “Administrative Agent”)
for itself and the other Lenders, have entered into that certain Credit
Agreement dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified, and as in effect from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrower;

WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Initial Guarantors execute
and deliver this Guaranty, whereby each of the Guarantors shall guarantee the
payment and performance when due of all Guaranteed Obligations (as defined
below); and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to execute and deliver this
Guaranty;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. As used in this Guaranty, the following terms have the
meaning specified below, and capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement.

“ECP Guarantor” means any Guarantor that is an “eligible contract participant”
as defined in Section 1a(18) of the Commodity Exchange Act and Regulation 1.3(m)
promulgated by the Commodity Futures Trading Commission.

“Non-ECP Guarantor” means any Guarantor that is not an “eligible contract
participant” as defined in Section 1a(18) of the Commodity Exchange Act and
Regulation 1.3(m) promulgated by the Commodity Futures Trading Commission.



--------------------------------------------------------------------------------

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making of a Loan on the occasion of any
Borrowing or the issuance, amendment, renewal or extension of any Letter of
Credit) that:

(A) Such Guarantor is duly organized, validly existing and in good standing (or
its jurisdictional equivalent) under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (x) is qualified to do business in, and (y) is in good standing (or its
jurisdictional equivalent) in, every jurisdiction where such qualification is
required.

(B) Such Guarantor has the requisite power and authority and legal right to
execute and deliver this Guaranty and to perform its obligations hereunder. Such
Guarantor’s execution and delivery of this Guaranty and performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other applicable organizational actions and, if required, actions by
stockholders or other equity holders. This Guaranty has been duly executed and
delivered by such Guarantor and constitutes a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(C) Neither the execution and delivery by such Guarantor of this Guaranty, nor
the consummation by it of the transactions herein contemplated, nor compliance
by it with the provisions hereof will (i) require any material consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) violate any applicable material law or regulation,
(iii) violate the charter, by-laws or other organizational documents of such
Guarantor or any order of any Governmental Authority, (iv) as of the Effective
Date, violate in any material respect or result in a material default under any
indenture, agreement or other instrument binding upon such Guarantor or its
assets, or give rise to a right thereunder to require any payment to be made by
such Guarantor, or (v) result in the creation or imposition of any Lien (other
than a Permitted Lien) on any asset of such Guarantor.

(D) From time to time upon the reasonable written request of the Administrative
Agent or any Lender acting through the Administrative Agent, including without
limitation in connection with any Guarantor entering into any Swap Agreement or
other agreement giving rise to a Swap Obligation, such Guarantor will promptly
provide the Administrative Agent with a written certification, and any
reasonably requested evidence, of such Guarantor’s status at such time as an ECP
Guarantor or a Non-ECP Guarantor.

In addition to the foregoing, each of the Guarantors covenants that, until the
Payment in Full of the Guaranteed Obligations, it will, and, if necessary, will
enable the Borrower to, fully comply with those covenants and agreements of the
Borrower applicable to such Guarantor set forth in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 3. The Guaranty. Each of the Guarantors hereby absolutely, irrevocably
and unconditionally guarantees, jointly with the other Guarantors and severally,
as a primary obligor and not merely as surety, the full and punctual payment and
performance when due (whether at stated maturity, upon acceleration or
otherwise) of the following (collectively, but subject to the provisions of
Section 5, the “Guaranteed Obligations”): (a) all Obligations, including,
without limitation, (i) the principal of and interest on each Loan made to the
Borrower pursuant to the Credit Agreement, (ii) fees on each Letter of Credit
issued pursuant to the Credit Agreement, (iii) any obligations of the Borrower
to reimburse LC Disbursements and to provide cash collateral with respect to
Letters of Credit (“Reimbursement Obligations”), (iv) all other fees and other
amounts payable by the Borrower under the Loan Documents, and (v) the punctual
and faithful performance, keeping, observance, and fulfillment by the Borrower
of all of the agreements, conditions, covenants, and obligations of the Borrower
contained in the Loan Documents, and (b) all Swap Obligations and Banking
Services Obligations; provided, however, that notwithstanding anything to the
contrary contained in any Loan Document, for each portion of the Guaranteed
Obligations constituting a Swap Obligation, such Swap Obligation shall be
guaranteed hereunder by only those Guarantors that are ECP Guarantors at the
time the Swap Agreement or other agreement giving rise to such Swap Obligation
was or hereafter is entered into, except to the extent (if any) that such
Guarantor’s status as a Non-ECP Guarantor at such time would not legally
prohibit it from making such guarantee under the Commodity Exchange Act and
other applicable law; provided, further, that if at any time any Non-ECP
Guarantor becomes an ECP Guarantor, the guarantee made by such Guarantor
hereunder shall be deemed to be automatically amended (without any further
action required by any Person) to include liability for all Secured Obligations
constituting Swap Obligations existing at such time. Without limiting the
generality of the foregoing, the “Guaranteed Obligations” shall include all
interest, fees and other amounts described in the foregoing definition accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding. Upon
(x) the failure by the Borrower to pay punctually any such amount or perform
such obligation, and (y) such failure continuing beyond any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay such amount or perform such obligation at the place and in the manner
specified in the relevant Loan Document, Swap Agreement or Banking Services
Agreement. Each of the Guarantors hereby agrees that this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and performance and
is not a guaranty of collection.

SECTION 4. Guaranty Unconditional. The obligations of each Guarantor hereunder
shall be absolute, irrevocable, unconditional and continuing and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by (and each Guarantor hereby absolutely, irrevocably and
unconditionally waives any defenses (other than the defense that the Guaranteed
Obligations have been Paid in Full) to enforcement it may now or hereafter have
by reason of):

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

 

3



--------------------------------------------------------------------------------

(B) any waiver or amendment or other modification of any Loan Document, Swap
Agreement or Banking Services Agreement, including, without limitation, any such
modification which may increase the amount of, or the interest rates or fees
applicable to, any of the Guaranteed Obligations or change any other term of the
Guaranteed Obligations;

(C) any taking, exchange, release, impairment, surrender, compromise,
settlement, waiver, subordination, amendment or other modification, with or
without consideration, of any present or future security or collateral for the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any present or future security or
collateral for the Guaranteed Obligations or any part thereof;

(D) any manner of sale, disposition or application of proceeds of any present or
future security or collateral for the Guaranteed Obligations or any part
thereof, or of any other assets, to all or part of the Guaranteed Obligations;

(E) any change in the corporate, partnership or other existence, structure or
ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets, or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;

(F) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any other Secured Party or any
other Person, whether in connection herewith or in connection with any unrelated
transactions;

(G) the illegality or lack of enforceability or validity of the Guaranteed
Obligations or any part thereof or the illegality or lack of genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral now or at any time hereafter securing the Guaranteed Obligations
or any part thereof, or any other illegality, invalidity or unenforceability
relating to or against the Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to any Loan Document, Swap
Agreement or Banking Services Agreement or any provision of applicable law,
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by the Borrower or such other guarantor of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

(H) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any present or
future security or collateral for the Guaranteed Obligations or any part
thereof, if any;

(I) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document, Swap Agreement or Banking Services Agreement or
otherwise;

 

4



--------------------------------------------------------------------------------

(J) the failure of the Administrative Agent or any other Secured Party to
disclose to such Guarantor any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or any other guarantor of any of the Guaranteed Obligations now or
hereafter known to the Administrative Agent or such other Secured Party; each
Guarantor hereby absolutely, irrevocably and unconditionally waiving any duty of
the Administrative Agent and any other Secured Party to disclose such
information;

(K) the election by, or on behalf of, any one or more of the Secured Parties, in
any proceeding instituted under Chapter 11 of Title 11 of the United States Code
(11 U.S.C. 101 et seq.) (such statute and any successor statute, as in effect
from time to time, the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;

(L) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(M) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Administrative Agent or any other Secured Party for
repayment of all or any part of the Guaranteed Obligations;

(N) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(O) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of any of the Guaranteed Obligations, the Administrative Agent,
any other Secured Party or any other Person or any other circumstance whatsoever
(other than Payment in Full of the Guaranteed Obligations) which might, but for
the provisions of this Section 4, constitute a legal or equitable discharge of
any Guarantor’s obligations hereunder or otherwise reduce, release, prejudice or
extinguish its liability under this Guaranty except as provided in Section 5.

SECTION 5. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations have been Paid in Full.
If at any time any payment of the principal of or interest on any Loan, fees on
any Letter of Credit, any Reimbursement Obligation or any other fee or other
amount payable by the Borrower under any Loan Document, Swap Agreement or
Banking Services Agreement is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
any of its Affiliates or otherwise, each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time; provided, for the avoidance of
doubt, that such obligations shall not be reinstated with respect to any such
payment under a Swap Agreement or Banking Services Agreement, which payment was
made after the Payment in Full of the Guaranteed Obligations.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors hereby absolutely, irrevocably and
unconditionally waives, to the maximum extent permitted by applicable law,
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
applicable law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against the Borrower, any
other guarantor of any of the Guaranteed Obligations, or any other Person.

 

5



--------------------------------------------------------------------------------

(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, irrevocably, unconditionally, knowingly, and
expressly waives to the maximum extent permitted by applicable law:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents, any Swap Agreement or
any Banking Services Agreement or the creation or existence of any Guaranteed
Obligations; (c) notice of the amount of the Guaranteed Obligations or any
change to such amount, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent to ascertain the amount of the Guaranteed
Obligations at any reasonable time; (d) notice of any adverse change in the
financial condition of the Borrower, or of any material information pertinent to
the Borrower or any Collateral, or of any other fact that might increase such
Guarantor’s risk hereunder; (e) notice of presentment for payment, demand,
protest, and notice thereof as to any instruments among the Loan Documents, Swap
Agreements and Banking Services Agreements; (f) notice of any Default or Event
of Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents,
the applicable Swap Agreement or the applicable Banking Services Agreement) and
demands to which such Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Secured Parties to institute suit against, or to exhaust any rights and remedies
which the Administrative Agent and the other Secured Parties has or may have
against, the other Guarantors or any third party, or against any collateral
provided by the other Guarantors or any third party; and each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guaranteed Obligations have been Paid in Full) of the
other Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Secured Parties any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Secured Parties; (b) any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, legality, validity or enforceability of the
Guaranteed Obligations or any part thereof or any present or future security or
collateral therefor (in each case other than the defense that the Guaranteed
Obligations have been Paid in Full); (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Secured Parties’ rights or remedies against the other Guarantors;
the alteration by the Administrative Agent and the other Secured Parties of the
Guaranteed Obligations; any discharge of the other Guarantors’ obligations to
the Administrative Agent and the other Secured Parties by operation of law as a
result of the Administrative Agent’s and the other Secured Parties’ intervention
or omission; or the acceptance by the Administrative Agent and the other Secured
Parties of anything in partial satisfaction of the Guaranteed Obligations (in
each case other than the defense that the Guaranteed Obligations have been Paid
in Full); or the failure of the Administrative Agent and the other Secured
Parties to accord such Guarantor the protections afforded a debtor under Article
9 of the applicable UCC or the taking of any action that otherwise prejudices
such Guarantor; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
defers or delays the operation of any statute of limitations applicable to the
Guaranteed Obligations shall similarly operate to defer or delay the operation
of such statute of limitations applicable to such Guarantor’s liability
hereunder; and

 

6



--------------------------------------------------------------------------------

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Secured Parties, including an election that may impair the subrogation rights of
such Guarantor against the Borrower or that may impair the value of any
Collateral; or (b) any election by the Administrative Agent and the other
Secured Parties under Section 1111(b) of Title 11 of the Bankruptcy Code, to
limit the amount of, or any collateral securing, its claim against the
Guarantors.

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
Paid in Full, the Guarantors (i) shall have no right of subrogation with respect
to the Guaranteed Obligations and (ii) waive any right to enforce any remedy
which the Secured Parties now have or may hereafter have against the Borrower,
any guarantor of all or any part of the Guaranteed Obligations or any other
Person, and the Guarantors waive any benefit of, and any right to participate
in, any present or future security or collateral for the Guaranteed Obligations
or any part thereof. Until the Guaranteed Obligations have been Paid in Full,
should any Guarantor have the right, notwithstanding the foregoing, to exercise
its subrogation rights, each Guarantor hereby expressly and irrevocably, to the
maximum extent permitted by applicable law, (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the Payment in Full
of the Guaranteed Obligations and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are Paid in Full. Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the other Secured Parties
and shall not limit or otherwise affect such Guarantor’s liability hereunder or
the enforceability of this Guaranty, and that the Administrative Agent, the
other Secured Parties and their respective successors and permitted assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 7(A).

 

7



--------------------------------------------------------------------------------

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other guarantor of
all or any part of the Guaranteed Obligations (each, an “Obligor”), or against
any of their respective properties, in each case with respect to any
“Intercompany Indebtedness” (as hereinafter defined), shall be subordinate and
subject in right of payment to the prior Payment in Full of all Guaranteed
Obligations; provided that, as long as no Specified Event of Default has
occurred and is continuing, such Guarantor may make loans to and receive
payments in the ordinary course of business with respect to such Intercompany
Indebtedness from each Obligor to the extent not prohibited by the terms of the
Credit Agreement, this Guaranty or the other Loan Documents. Notwithstanding any
right of any Guarantor to ask, demand, sue for, take or receive any payment from
any Obligor, until Payment in Full of the Guaranteed Obligations, all rights,
liens and security interests of such Guarantor, whether now or hereafter arising
and howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties in those assets. No Guarantor
shall have any right to possession of any such asset or to foreclose upon any
such asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations have been Paid in Full. If all or any part of the assets
of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or, except as expressly permitted under
Section 6.03 of the Credit Agreement, if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application, in accordance with and in the order
set forth in Section 2.17(b) of the Credit Agreement, to any of the Guaranteed
Obligations, until such Guaranteed Obligations have first been Paid in Full.
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the Payment in Full of the
Guaranteed Obligations, such Guarantor shall receive and hold the same in trust,
as trustee, for the benefit of the Secured Parties and shall forthwith deliver
the same to the Administrative Agent, for the benefit of the Secured Parties, in
precisely the form received (except for the endorsement or assignment of such
Guarantor where necessary), for application, in accordance with and in the order
set forth in Section 2.17(b) of the Credit Agreement, to any of the Guaranteed
Obligations, and, until so delivered, the same shall be held in trust by such
Guarantor as the property of the Secured Parties. If such Guarantor fails to
make any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Guarantor agrees that, except as otherwise
permitted by the Credit Agreement, until the Guaranteed Obligations have been
Paid in Full, no Guarantor will assign or transfer to any Person (other than the
Administrative Agent) any claim any such Guarantor has or may have against any
Obligor.

 

8



--------------------------------------------------------------------------------

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
Payment in Full of the Guaranteed Obligations, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty. Nothing in this Section 8 is intended to or shall impair
any other rights or remedies of any Guarantor, following Payment in Full of the
Guaranteed Obligations.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the Payment in Full of the Guaranteed
Obligations.

SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 

9



--------------------------------------------------------------------------------

SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under any Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 9.01 of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Company at the address of the
Company set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Section 9.01 of
the Credit Agreement.

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Secured Parties in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided in this
Guaranty and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies provided by law.

SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and permitted assigns; provided, that, unless such assignment arises
in connection with a transaction expressly permitted under Section 6.03 of the
Credit Agreement, no Guarantor shall have any right to assign its rights or
obligations hereunder without the consent of all of the Lenders, and any such
assignment in violation of this Section 13 shall be null and void; and in the
event of an assignment of any amounts payable under the Loan Documents in
accordance with the respective terms thereof (including, without limitation,
Section 9.04 of the Credit Agreement), the rights hereunder, to the extent
applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Guaranty shall be binding upon each of the Guarantors and
their respective successors and assigns.

SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

 

10



--------------------------------------------------------------------------------

(A) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR THE TRANSACTIONS RELATING
HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(B) EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO IN
PARAGRAPH (A) ABOVE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(C) EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE CREDIT AGREEMENT. NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. WITHOUT LIMITING THE FOREGOING,
EACH GUARANTOR HEREBY IRREVOCABLY DESIGNATES THE BORROWER, AT ITS ADDRESS SET
FORTH IN SECTION 9.01 OF THE CREDIT AGREEMENT, AS THE DESIGNEE, APPOINTEE AND
AGENT OF SUCH GUARANTOR TO RECEIVE, FOR AND ON BEHALF OF SUCH GUARANTOR, SERVICE
OF PROCESS IN SUCH RESPECTIVE JURISDICTIONS IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS GUARANTY.

(D) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

11



--------------------------------------------------------------------------------

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, to the extent permitted by
applicable law this Guaranty shall be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Guaranty.

SECTION 18. Taxes, Expenses of Enforcement, etc.

(A) Taxes. Each Guarantor agrees that the provisions of Section 2.16 of the
Credit Agreement shall be deemed to be incorporated in this Guaranty and made a
part hereof and shall apply to such Guarantor to the same extent as applicable
to Loan Parties under the Credit Agreement.

(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Secured Parties for all documented
out-of-pocket expenses incurred by the Secured Parties including the fees,
charges and disbursements of any counsel for the Administrative Agent and the
other Secured Parties in connection with the collection of amounts due under
this Guaranty and the enforcement or protection of its other rights in
connection with this Guaranty, including its rights under this Section and all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Guaranteed Obligations;
provided, that the Guarantors’ obligations under this Section 18(B) for fees and
expenses of legal counsel shall be limited to fees and expenses of (x) one
outside legal counsel for all Secured Parties, taken as a whole, (y) in the case
of any conflict of interest, one outside legal counsel for such affected Secured
Party or group of Secured Parties and (z) if necessary, one local legal counsel
in each relevant jurisdiction. The Administrative Agent agrees to distribute
payments received from any of the Guarantors hereunder to the Secured Parties
for application in accordance with and in the order set forth in Section 2.17(b)
of the Credit Agreement.

SECTION 19. Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) (excluding payroll accounts) at any time held, and other
obligations at any time owing, by such Secured Party or Affiliate to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor now or hereafter existing under this Guaranty or any other Loan
Document held by such Secured Party, irrespective of whether or not such Secured
Party shall have made any demand under this Guaranty or any other Loan Document
and although such obligations may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Secured Party different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.19 of the Credit Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Bank and
the Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Secured Party and each of its Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Secured Party or Affiliate may have. Each Secured Party shall notify
the Administrative Agent and the Borrower promptly after any such setoff;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.

 

12



--------------------------------------------------------------------------------

SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition the Borrower, each of the
other Guarantors, and any and all endorsers and/or other guarantors of all or
any part of the Guaranteed Obligations, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations, or any part thereof,
that diligent inquiry would reveal, and each Guarantor hereby agrees that
neither the Administrative Agent nor any of the other Secured Parties shall have
any duty to advise such Guarantor of information known to any of them regarding
such condition or any such circumstances. In the event the Administrative Agent
or any other Secured Party, in its sole discretion, undertakes at any time or
from time to time to provide any such information to a Guarantor, the
Administrative Agent or such other Secured Party shall be under no obligation
(i) to undertake any investigation not a part of its regular business routine,
(ii) to disclose any information which the Administrative Agent or such other
Secured Party, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (iii) to make any other or future
disclosures of such information or any other information to such Guarantor.

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Secured Party.

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

13



--------------------------------------------------------------------------------

SECTION 24. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Secured Party of any sum
adjudged to be so due in such other currency such Secured Party may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Secured Party in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Secured Party against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Secured Party in the specified currency and (b) amounts shared with other
Secured Parties as a result of allocations of such excess as a disproportionate
payment to such other Secured Party under Section 2.17 of the Credit Agreement,
such Secured Party agrees, by accepting the benefits hereof, to remit such
excess to such Guarantor.

SECTION 25. Release of Guarantors. Notwithstanding anything to the contrary
contained herein, a Guarantor shall be released from its obligations under this
Guaranty in accordance with Section 9.02(b)(viii) or 9.18 of the Credit
Agreement or as expressly permitted under Article VI of the Credit Agreement.
For the avoidance of doubt, no release of any Guarantor from its obligations
under this Guaranty shall require the consent of any Swap Provider or Banking
Services Provider.

SECTION 26. Swap Providers and Banking Services Providers. No Swap Provider or
Banking Services Provider that obtains the benefits of this Guaranty by virtue
of the provisions of this Guaranty or any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
under this Guaranty or under any other Loan Document or otherwise other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents to which the applicable Guarantor is a party.
Notwithstanding any other provision of this Guaranty to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Swap Obligations
and Banking Services Obligations unless the Administrative Agent has received
written notice of such Guaranteed Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Swap
Providers and Banking Services Providers. Each Swap Provider and Banking
Services Provider that is not a party to this Guaranty shall, by accepting the
benefits of this Guaranty, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII of
the Credit Agreement for itself and its Affiliates as if a “Lender” party
thereto.

 

14



--------------------------------------------------------------------------------

SECTION 27. CERTAIN REGULATORY RESTRICTIONS. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN OR IN ANY OTHER LOAN DOCUMENT, MARKETAXESS CORPORATION, A
DELAWARE CORPORATION, SHALL NOT BE A LOAN PARTY FOR ANY PURPOSE UNDER THE LOAN
DOCUMENTS AND SHALL NOT, DIRECTLY OR INDIRECTLY, GUARANTEE THE SECURED
OBLIGATIONS (IN WHOLE OR IN PART) OR, DIRECTLY OR INDIRECTLY, GRANT SECURITY
INTERESTS IN OR LIENS ON ANY OF ITS ASSETS OR PROPERTIES (INCLUDING, WITHOUT
LIMITATION, EQUITY INTERESTS) TO SECURE THE SECURED OBLIGATIONS (IN WHOLE OR IN
PART).

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

INITIAL GUARANTORS: MARKETAXESS TECHNOLOGIES INC. By:   /s/ Richard M. McVey  
Name: Richard M. McVey   Title: Chief Executive Officer GREENLINE FINANCIAL
TECHNOLOGIES, INC. By:   /s/ Josh Tolman   Name: Josh Tolman   Title: President

Signature Page to Guarantee Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date first above written:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Justin B. Kelley Name:   Justin B. Kelley Title:   Vice President

Signature Page to Guarantee Agreement



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guarantee Agreement (the “Guaranty”) made as of
January [     ], 2013, by and among [                    ], along with any
additional Domestic Subsidiaries of the Company which become parties thereto and
together with the undersigned, in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, under the Credit Agreement. Capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Guaranty. By its execution below, the undersigned [NAME OF NEW
GUARANTOR], a [corporation] [partnership] [limited liability company], agrees to
become, and does hereby become, a Guarantor under the Guaranty and agrees to be
bound by such Guaranty as if originally a party thereto. By its execution below,
the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 2 of the Guaranty are true
and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this              day of         , 20        .

 

[NAME OF NEW GUARANTOR] By:    

Its:

 